Citation Nr: 1528841	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a dental disorder, other than dental caries and periodontitis, to include loss of teeth, misalignment of the jaw, and wisdom teeth abnormalities, to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, denying service connection for dental caries and moderate generalized periodontitis.

This case was previously before the Board in November 2012, at which time the Board denied the Veteran's claim for service connection for dental caries and moderate generalized periodontitis.  However, the Board found that the Veteran's claim for service connection for a dental condition encompassed loss of teeth, displacement of teeth due to a misaligned jaw, and wisdom teeth abnormalities, to include as due to service-connected disabilities involving a facial nerve injury and a fracture of the right mandible with residual temporomandibular dysfunction.  The Board requested that the Veteran be provided with a VA examination to address whether she had an additional dental disability, and if so, whether such disability is related to service.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary for the adjudication of the Veteran's claim.  The claims file contains a medical opinion regarding the Veteran's claimed dental conditions, as requested by the Board in November 2012, and it appears that the VA examiner in fact conducted an examination of the Veteran, as he references in-person examination findings in rendering his opinion.  However, the actual examination report documenting the examiner's findings in not in the claims file, and does not appear to have been considered by the AMC in adjudicating the Veteran's claims.  Without the examination report, the Board cannot determine the probative value of the examiner's opinions and therefore cannot adjudicate the Veteran's claim for service connection for a dental condition.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the November 2012 VA examination report containing all findings of the examination, and associate it with the claims file.  If the examination report cannot be located, then schedule the Veteran for a new VA examination in accordance with the November 2012 Board decision instructions.

2. Then, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




